Title: To Thomas Jefferson from Chapman Johnson, 25 August 1821
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Staunton
25. August 1821.
I received your circular of the 15th inst. approved by Genl Cocke, and enclosing a summon for an extra meeting of the visitors—I entirely approve the reasons assigned for deferring the regular meeting of the board, and holding the extra session, shortly before the commencement of the next general assembly;—and have therefore signed the summons, which I now return enclosed—But I lament very much, that the business of the proctors department has fallen so in arrear, as to render the settlement of the accounts so very difficult and tedious—I regard it, as a matter of so much interest to the University, that these accounts should be completely adjusted, so that the whole costs of the buildings contracted for, should be ascertained with precision, and the costs of the respective buildings known with tolerable accuracy,—that, if there be the least doubt of the proctors ability to go through with it in good time, and in a satisfactory manner, I would beg leave to recommend the appointment of a temperary accountant, to aid the proctor in this part of his duties—with very great respect Your very obt SvtC Johnson